Citation Nr: 0526031	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to December 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision that granted 
service connection for PTSD, and assigned a 30 percent 
evaluation for it, effective November 2001.  The veteran 
disagreed with the assigned evaluation.  Following the 
receipt of additional evidence, the RO, by rating action 
dated in June 2003, increased the evaluation assigned to PTSD 
to 50 percent, effective November 2001.  This case was 
previously before the Board in March 2004, at which time it 
was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

It is noted that in the March 2004 decision, the Board denied 
service connection for bilateral hearing loss.  Accordingly, 
this decision is limited to the issue set forth on the 
preceding page.


FINDINGS OF FACT

1.  Prior to August 19, 2004, the veteran's PTSD was 
manifested by anxiousness, a flat affect and dysphoria.

2.  The VA psychiatric examination of August 19, 2004 
demonstrated intermittent inability to maintain personal 
hygiene, poor eye contact, and hypervigilance.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for PTSD, prior to August 19, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a 100 percent evaluation for PTSD have 
been met, effective August 19, 2004.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the issue on appeal 
stems from a notice of disagreement with a rating decision 
which adjudicated entitlement to service connection for PTSD.  
Adequate VCAA notice was provided as to that issue on January 
16, 2002.  As such, VA is not required to provide notice of 
the information and evidence necessary to substantiate the 
newly raised increased initial rating issue.  VAOPGCPREC 8-
2003.

The January 16, 2002 VCAA notice letter advised the appellant 
of the information and evidence necessary to substantiate his 
claim for service connection for PTSD.  He was also advised 
of the division of his and VA's responsibilities in obtaining 
such evidence.  Further, he was requested to provide VA with 
any information and/or evidence in his possession pertinent 
to the appeal.  This VCAA notice was provided prior to 
adjudication of the service connection claim.

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

General Rating Formula for Psychoneurotic Disorders:                     
        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The veteran asserts that a higher rating is warranted for 
PTSD.  The record reflects that the veteran has received 
extensive outpatient treatment for PTSD from the VA.  These 
records from 2002 through 2003, as well as the findings 
recorded on the VA psychiatric examination in April 2002, 
fail to establish that a rating in excess of 50 percent is 
appropriate prior to August 19, 2004.  These records 
consistently show that the veteran had poor eye contact, that 
he was anxious, had a flat affect and that his mood was 
dysphoric.  The records also show that he was generally alert 
and oriented, appropriately dressed and groomed.  With the 
exception of a Global Assessment of Functioning score of 47 
recorded in January 2003 (with findings similar to other 
outpatient visits), his Global Assessment of Functioning 
scores ranged from 50 to 65.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  GAF scores ranging from 81 to 
90 reflect absent or minimal symptoms (e.g., mild anxiety 
before an exam), good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, with no more than 
everyday problems or concerns (e.g., an occasional argument 
with family members).  A GAF score of 71 to 80 indicates, if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  A GAF score of 
41-50 indicates serious symptoms and serious impairment in 
social, occupational, or school functioning (e.g., no 
friends), while a GAF score of 31 to 40 indicates major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2003)).  The Board is cognizant that a GAF score is 
not determinative by itself.

The Board also observes that the VA psychiatric examination 
of April 2002 revealed similar findings as those shown during 
the veteran's outpatient treatment visits.  Although he was 
described as having some obsessive or ruminative thoughts 
regarding his combat experiences, there was no evidence of a 
panic disorder.  He was again neatly groomed and displayed no 
evidence of word finding difficulties, slurring or central 
dysarthria.  Moreover, while he initially avoided eye 
contact, this improved during the interview.  There is no 
indication of any memory impairment.  

The evidence supporting the veteran's claim consists of his 
statements regarding the severity of his PTSD.  In contrast, 
the Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
concerning his claim for monetary benefits.  The Board notes 
that following the April 2002 VA psychiatric examination, the 
examiner stated that the veteran's alcohol problems had no 
direct relationship to his PTSD, and that the Global 
Assessment of Functioning score related to combat appeared to 
be 65, rather than the overall Global Assessment of 
Functioning score of 50.  Considering all symptoms and 
findings, the Board finds that the preponderance of the 
evidence is against the claim for an initial rating in excess 
of 50 percent for PTSD prior to August 19, 2004.

The veteran was afforded a psychiatric examination by the VA 
on August 19, 2004.  The findings as of this date demonstrate 
that a 100 percent evaluation is warranted for PTSD.  In this 
regard, the Board observes that although he has been married 
to his current spouse for 28 years, the veteran described 
their relationship as "rocky."  He maintained that they 
argued about his poor hygiene.  It was specifically indicated 
that the veteran sometimes went days, or weeks without 
showering, shaving or putting on clean clothes.  He asserted 
that he forgot, because his mind was elsewhere.  The veteran 
also reported that he believed that he was able to work as a 
truck driver for as long as he did because he worked alone.  
He claimed that he did not think he could work now due to the 
severity of his PTSD symptoms.  A mental status evaluation 
showed that the veteran had no eye contact, his hygiene, 
appearance and grooming were all fair, his speech was slow 
and pressured, his affect was depressed and flat and he had a 
paucity of ideas.  His short-term memory was characterized as 
defective.

The examiner diagnosed PTSD with associated depression, and 
alcohol abuse.  She assigned a Global Assessment of 
Functioning score of 45.  She added that the veteran had made 
a poor adjustment since his previous VA psychiatric 
examination, to the extent that there were many indications 
of behavior control problems, subjective unhappiness or 
family dysfunction.  She noted that it was not possible to 
separate the effects of PTSD and the veteran's co-occurring 
disorders of alcohol abuse and depression on the veteran's 
functioning because substance use had its onset after PTSD 
and clearly was a means of coping with PTSD symptoms and 
depression was secondary to PTSD.  The examiner further 
stated that the veteran's psychosocial functioning was poor 
and he had serious impairments in his social, occupational 
and family functioning.  She asserted that he had no social 
support inside or outside the home, except for mental health 
professionals, and did not have a relationship with his wife 
or children.  She added that it appeared that the veteran was 
too overwhelmed by the constant barrage of intrusive thoughts 
and flashbacks to remember to do things.  She concluded that, 
given the severity of the veteran's symptoms, including his 
dissociative states, it was more likely than not that the 
veteran would not be able to maintain or gain employment.  

The Board concludes that the findings recorded on the August 
19, 2004 VA psychiatric examination establish that a 100 
percent evaluation is warranted for PTSD.  




ORDER

An initial rating in excess of 50 percent for PTSD is not 
warranted, prior to August 19, 2004.

An initial staged rating of 100 percent for PTSD, effective 
from August 19, 2004, is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


